DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The amendments filed 8/26/21 and arguments filed on 5/27/21 are acknowledged. Claims 3, 5-7, and 13-14 are cancelled. Claims 1-2, 4, 8-12, and 15-66 are pending. Claims 40-62 and 65-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/20.
Claims 1-2, 4, 8-12, and 15-39 and 63-64 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements filed on 5/27/21, 6/4/21, 6/17/21, 7/12/21, and 8/20/21 have been considered.  Signed copies are enclosed. The references lined through were not considered because proper citations were not provided for the reference that included the date of the reference or the reference was not provided by applicant. 

Objections Withdrawn
The objection to the specification for the improper use of trademarks is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 2 because of the following informalities:  the term “TNF” comprises an abbreviation and/or acronym that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 63 because of the following informalities: the phrase “claims 1 claim 28 or claim 34” should be amended to read “claim 1, claim 28 or claim 34” is withdrawn in light of applicant’s amendments thereto. 


Claim Rejections Withdrawn
The rejection of claims 8, 12, 15, 24 and 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto. The rejection of claim 13 is rendered moot by cancellation of the claim 

The rejection of claims 38 and 39 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of applicant’s amendments thereto. 

The rejection of claim(s) 1-2, 8-12, 15, 17-22, 24-27, and 63 under 35 U.S.C. 102(a)(1) and as being anticipated by SIMPONI fact sheet (highlights of prescribing information; downloaded from https://www.accessdata.fda.gov/drugsatfda_docs/label/2016/125289s127lbl.pdf; published January 2016) is withdrawn in light of applicant’s amendments thereto. The rejection of claims 3 and 13-14 is rendered moot by cancellation of the claims. 

The rejection of claims 1, 4, 8-12, 15-22, 24-27, and 63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 17/261,145 (reference application) is withdrawn in light of applicant’s amendments thereto. The rejection of claims 13-14 is rendered moot by cancellation of the claims. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The rejection of claims 1-2, 4, 8-12, 15-39 and 63-64 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The rejection of claims 3, 5-7, and 13-14 is rendered moot by cancellation of the claims. The rejection has been updated to reflect current claim amendments. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to a stable liquid formulation comprising infliximab, a surfactant, a sugar or sugar derivative, and a buffer comprising acetate or histidine.  The antibody is an anti-TNF-alpha antibody called infliximab, which comprises the sequences of SEQ ID NO:1-6. The antibody can be a chimeric human-mouse IgG monoclonal antibody. Infliximab inherently meets this requirement. The antibody can be present at a concentration of 10-200 mg/ml or 90-145 mg/ml, the surfactant can be polysorbate 80 and can be present at a concentration of 0.02-0.1%(w/v), the sugar/sugar derivative can be sorbitol at a concentration of 1-10% (w/v), the buffer can comprise sodium acetate at a concentration of 1-50 mM, and the pH of the composition can be 4.0-5.5.  The formulation can be free of aspartic acid, lysine, arginine or mixtures thereof. The formulation can be free of salts listed in claim 20, and free of chelating agents. The formulation can be formulated for subcutaneous administration, 
The formulation must meet at least two functional requirements. First, the formulation must be a “stable liquid” formulation. Instant specification paragraph [0076] defines “stable” as meaning “that the antibody according to the present invention essentially retains its physical stability and/or chemical stability and/or biological activity during production and/or upon storage.” Further, claim 22 requires that the stability has specific viscosity after storage at one of two different temperatures.  Regarding the stability of the formulation, example formulations 1-16 are demonstrated to have the required stability, however, the formulations rely on using a small number of components (sodium acetate or histidine at 10 mM; 5% sorbitol or mannitol, 10% trehalose, or 10% sucrose; 0.05% Polysorbate 20 or 80; pH 4, 5, or 5.5. However the claims are not limited. The claim requires only broad genera of components (i.e. surfactants, sugar/sugar derivatives, buffers, pH and antibody concentrations. In the dependent claims, various alternatives are provided, but except for the named formulations above, no other formulations were tested for stability or viscosity. Regarding the specific viscosity requirements, the specification has demonstrated one specific formulation of an unspecified antibody that has 100 mg/ml antibody, 0.05% (w/v) polysorbate 80, 4%(w/v) sorbitol, 10 mM sodium acetate buffer and Taurine as an excipient (Reference example 16 formulation, which paragraph [0279] indicates comprises example formulation 5, see Table 21-28), as having the specific viscosity required (see e.g. Table 28). 
The demonstration that a limited number of specific antibody formulations can achieve the required stability features of the rejected claims does not correlate to, generally, the ability of all of the encompassed formulations to achieve the required stability parameters set forth in the instant claims just from being solubilized in a buffer of any concentration or pH, or in the presence of any number of other active ingredients or excipients. The functional characteristics of a particular formulation of antibodies (including viscosity and ability to be stored for long periods) are dictated by both the antibody that is subject of the formulation, as well as the components of the formulation itself.  As taught in Walsh et al (US 2013/0186797 A1; filed 1/22/13; published 7/25/13), therapeutic antibodies in liquid solution are prone to degradation, aggregation, or undesired chemical modifications unless the solution is formulated properly. The stability of an antibody in liquid formulation depends not only on the kinds of excipients used in the formulation, but also on the amounts and proportions of the excipients relative to one another. Furthermore, other considerations aside from stability must be taken into account when preparing a liquid antibody formulation. Examples of such additional considerations include the viscosity of the solution and the concentration of antibody that can be accommodated by a 
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Applicant’s Arguments
Applicant argues:


Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The question is not whether stability as a function has been defined, but whether one of skill in the art would be able to immediately envisage the formulations that would provide stability for infliximab from the description provided in the disclosure. This includes the excipients, buffer, pH, antibody concentration, and other variables. While there are example formulations in the specification, including in Table 28, the genus claimed is much broader, allowing for four different sugars, two genera of buffers, any other excipients, and any number of surfactants. There are also no specific concentrations or percentages provided for the components beyond the tested example. This means that one of skill in the art would be required to engage in experimentation to identify the formulations that meet the functional requirements of the claims. The necessity of experimentation to identify the encompassed formulations means that the claims and disclosure have not adequately described the claimed invention. This is even recognized by Applicant in the arguments filed 8/26/21, where on page 17, Applicant states that “It is submitted t, in order to optimize the technical constitution of antibody formulations to achieve enhanced stability, numerous and repeated experiments must be undertaken in the laboratory in order to achieve the desired result… When one desires to create a stable and high-concentration antibody formulation, significant testing is required…Predictions cannot be readily made when designing antibody formulations. Trial and error are necessary in order to develop the desired formulation having the appropriate stability and efficacy.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claim(s) 1-2, 4, 8-11, 15-22, 24-26, 28-31, 34-37 and 63 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mendiratta et al (WO 2013/164837 A1; filed 3/5/13; published 11/7/13) is maintained. The rejection has been updated to reflect the current claim amendments, including adding new claims to the rejection. The rejection of claims 3, 5-6, and 13-14 is rendered moot by cancellation of the claims. 
The instant claims are drawn to a stable liquid formulation comprising an antibody or antigen binding fragment thereof, a surfactant, a sugar or sugar derivative, and a buffer comprising acetate or histidine.  The antibody can be an anti-TNF-alpha antibody such as infliximab, which comprises the sequences of SEQ ID NO:1-6. The antibody can be a chimeric human-mouse IgG monoclonal antibody. Infliximab meets this requirement. The antibody can have sequences of SEQ ID NO:7 and 8, or 9 and 10. The antibody can be present at a concentration of 10-200 mg/ml or 90-145 mg/ml, the surfactant can be polysorbate 80 and can be present at a concentration of 0.02-0.1%(w/v), the sugar/sugar derivative can be sorbitol at a concentration of 1-10% (w/v), the buffer can comprise sodium acetate at a concentration of 1-50 mM, and the pH of the composition can be 4.0-5.5.  The formulation can be free of aspartic acid, lysine, arginine or mixtures thereof. The formulation can be free of salts listed in claim 20, and free of chelating agents. The formulation can be formulated for subcutaneous administration, and the method of making the formulation may not include reconstitution, dilution or both. The formulation can be presented in a pre-filled syringe, such as in an autoinjector. 
Regarding the limitations of instant claims 1-3, Mendiratta et al teach formulations of antibodies that bind to TNF alpha that contain components for stabilization, and which prevent formation of aggregates or fragments or modifications of the antibody in solution (see e.g. abstract, claims 1-41, and entire reference). The antibody can be infliximab or adalimumab, which are both inherently anti-TNF alpha antibodies (see e.g. page 5, and claim 3). The formulation can comprise a surfactant (see e.g. claim 1), a stabilizer such as a sugar or derivative (see e.g. claims 18 and 19, and pages 7-8), and buffers (see e.g. page 3, 6, and claim 1 and 9-12). 
Regarding the limitation of instant claims 4-6, and 28, infliximab is a chimeric antibody (see e.g. page 5), and inherently contains mouse and human IgG sequences. The sequences of infliximab are 
Regarding the limitations of instant claim 8, the antibody can be present in concentrations of 1-160, 1-100, or most preferably at 50 mg/ml (see e.g. claims 5, 6 and 34). 
Regarding the limitations of instant claims 9-11, 28-29, and 33, the surfactant can be polysorbate 80 (see e.g. claim 25). The concentration of surfactant can be 0.001%-1%
Regarding the limitations of instant claims 13-15, 28, 30, and 36 the formulation can comprise a stabilizer selected from sugars and polyols, such as sucrose, trehalose, mannitol or sorbitol (see e.g. claims 17-20, 29-30, 37). The concentration of stabilizer can be 1-10% (see page 3 and claim 29). 
Regarding the limitations of instant claims 16-18, 28, 31, and 37, the buffer for the reference formulation can be acetate buffer, at a concentration of 10-20 mM, and the formulation has a preferable pH of 5.2  (see e.g. claims 7-10 and 12). 
Regarding the limitations of instant claims 19-21, 28, and 34-37 the formulations are presented as having alternatives that include salts as tonicity agents and amino acids as stabilizers. However, the formulations are not required to have these elements, since they are presented as additions to the formulation. This means that the possibility of not having these agents is encompassed by the reference (see e.g. entire reference and claims 1-41). Specific examples include those of claim 29. 
Regarding the limitations of instant claim 22, the formulation comprises the same structural components of the instant formulation, and therefore would inherently possess the required stability properties. 
Regarding the limitations of instant claim 24 and 34, the formulation can be formulated in a liquid formulation for subcutaneous administration (see e.g. page 4). 
Regarding the limitations of instant claim 25, the formulation is a liquid formulation, and steps to dry the formulation, such as lyophilization are optional (see e.g. page 3 and 5). 
Regarding the limitation of instant claim 26, the formulation can be distributed in a pre-filled syringe (see e.g. page 21-22). 
Regarding the instructions in the kit of claim 63, according to MPEP 2111.05, if a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed 

Applicant’s Arguments
Applicant argues:
1. Applicant submits that the reference disclose only a formulation comprising a liquid formulation of adalimumab, which is very different from the instant claims that describe an infliximab formulations. Further, the formulations of the reference do not include formulations comprising acetate or histidine buffers. The formulations only contain succinate or phosphate and citrate buffers. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. As stated in the rejection above, the reference clearly anticipates formulations of infliximab that comprise acetate buffers. Regarding the limitations of instant claims 1-3, Mendiratta et al teach formulations of antibodies that bind to TNF alpha that contain components for stabilization, and which prevent formation of aggregates or fragments or modifications of the antibody in solution (see e.g. abstract, claims 1-41, and entire reference). The antibody can be infliximab or adalimumab, which are both inherently anti-TNF alpha antibodies (see e.g. page 5, and claim 3). The formulation can comprise a surfactant (see e.g. claim 1), a stabilizer such as a sugar or derivative (see e.g. claims 18 and 19, and pages 7-8), and buffers (see e.g. page 3, 6, and claim 1 and 9-12). Regarding the limitations of instant claims 16-18, 28, and 31, the buffer for the reference formulation can be acetate buffer, at a concentration of 10-20 mM, and the formulation has a preferable pH of 5.2  (see e.g. claims 7-10 and 12). Therefore, the Mendiratta reference anticipates the instant claims and the rejection is maintained. 

The rejection of claim(s) 1-2, 4, 8-12, 15-22, 24-39 and 63-64 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rinaldi et al (WO 2015/177057 A1; filed 5/15/15; published 11/26/15) is maintained. The rejection of claims 3, 5-6, and 13-14 is rendered moot by cancellation of the claims. 
The instant claims are drawn to a stable liquid formulation comprising an antibody or antigen binding fragment thereof, a surfactant, a sugar or sugar derivative, and a buffer comprising acetate or histidine.  The antibody can be an anti-TNF-alpha antibody such as infliximab, which comprises the sequences of SEQ ID NO:1-6. The antibody can be a chimeric human-mouse IgG monoclonal antibody. 
Regarding the limitations of instant claims 1-3, Rinaldi et al teach a liquid formulation of an anti-TNF antibody with an acetate buffering system, a sugar stabilizer, and a surfactant (see e.g. abstract, and paragraph [0032]). Rinaldi teaches that the antibody can be adalimumab, certolizumab pegol, golimumab or infliximab (see e.g. paragraph [0032] and [0033]). The formulation can comprise a surfactant (see e.g. claim 1), a stabilizer such as a sugar or derivative (see e.g. claims 18 and 19, and pages 7-8), and buffers (see e.g. page 3, 6,  and claim 1 and 9-12). The composition can comprise an acetate buffering system (see e.g. paragraph [0090]). The composition can comprise one or more surfactants (see e.g. paragraph [0162]). The composition can comprise a stabilizer such as a sugar or sugar polyol (see e.g. paragraph [0073]). 
Regarding the limitation of instant claims 4-6, and 28, infliximab is a chimeric antibody, and inherently contains mouse and human IgG sequences. The sequences of infliximab are identical to the sequences in instant SEQ ID NO:1-8.  Therefore, the recitation of infliximab by the reference meets the limitations of the instant claims. 
Regarding the limitations of instant claim 8, the antibody can be present in concentrations of 5-150 mg/ml, 25-75 mg/ml, or most preferably at 50 mg/ml (see e.g. paragraph [0095]). 
Regarding the limitations of instant claims 9-12, 28-29, and 33-35, the surfactant can be polysorbate 80 (see e.g. paragraph [0166]-[0172]). The concentration of the polysorbate can be 0.1 mg/ml to 2 mg/ml, most suitably at 1 mg/ml, which is equivalent to 0.001-0.2%, and 0.1%, respectively (see e.g. paragraph [0170]). 
Regarding the limitations of instant claims 13-15, 28, 30, 34, and 36, the formulation can comprise a stabilizer selected from sugars and polyols, such as sucrose, trehalose, mannitol or sorbitol (see e.g. paragraph [0032] and [0073]). The concentration of stabilizer can be 15-140 mg/ml, or approximately 68 mg/ml, which would equal 6.8% (w/v) (see paragraph [0118]). 

Regarding the limitations of instant claims 19-21, 28, and 34, the formulations are presented as having alternatives that include salts as tonicity agents and amino acids as stabilizers. However, the formulations are not required to have these elements (see e.g. “free of amino acids” in paragraph [0207] and “may be used” in paragraph [0154], “sodium chloride was not found to be a factor critical to stability” in paragraph [0297]), since they are presented as additions to the formulation. This means that the possibility of not having these agents is encompassed by the reference. See also “Optional additional components” after paragraph [0151]. 
Regarding the limitations of instant claim 22, the formulation comprises the same structural components of the instant formulation, and therefore would inherently possess the required stability properties. 
Regarding the limitations of instant claim 24, the formulation can be formulated in a liquid formulation for subcutaneous administration (see e.g. paragraph [0003], [0017]). 
Regarding the limitations of instant claim 25 and 34, the formulation is a liquid formulation (see e.g. paragraph [0003] and [0123]). 
Regarding the limitation of instant claim 26 and 27, the formulation can be distributed in a pre-filled syringe and autoinjectors like “pen devices” (see e.g. abstract, paragraphs [0003], [0015], [0016], [0229] and [0225] ). 
Regarding the limitations of instant claim 32, 33, and 38-39, the buffer can be sodium acetate (see e.g. paragraph [0062]-[0067], [0097]-[0105]).
Regarding the instructions in the kit of claim 63, according to MPEP 2111.05, if a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art.


Applicant’s Arguments
Applicant argues:
1. Applicant submits that the reference disclose only a formulation comprising a liquid formulation of adalimumab, which is very different from the instant claims that describe an infliximab formulations. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. As stated in the rejection above, the reference clearly anticipates formulations of infliximab that comprise acetate buffers. Regarding the limitations of instant claims 1-3, Rinaldi et al teach a liquid formulation of an anti-TNF antibody with an acetate buffering system, a sugar stabilizer, and a surfactant (see e.g. abstract, and paragraph [0032]). Rinaldi teaches that the antibody can be adalimumab, certolizumab pegol, golimumab or infliximab (see e.g. paragraph [0032] and [0033]). While the claimed embodiment is directed to adalimumab, the reference also provides for embodiments that comprise infliximab (see e.g. paragraphs [0032]-[0033]). Therefore, the Rinaldi reference anticipates the instant claims and the rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejection of claim(s) 1-2, 4, 8-12, 15-31, 34-37 and 63 under 35 U.S.C. 103 as being unpatentable over Mendiratta et al (WO 2013/164837 A1; filed 3/5/13; published 11/7/13) is maintained. The rejection has been updated to reflect the current claim amendments. The rejection of claims 3, 5-6, and 13-14 is rendered moot by cancellation of the claims.
The instant claims are drawn to a stable liquid formulation comprising an antibody or antigen binding fragment thereof, a surfactant, a sugar or sugar derivative, and a buffer comprising acetate or histidine.  The antibody can be an anti-TNF-alpha antibody such as infliximab, which comprises the sequences of SEQ ID NO:1-6. The antibody can be a chimeric human-mouse IgG monoclonal antibody. Infliximab meets this requirement. The antibody can have sequences of SEQ ID NO:7 and 8, or 9 and 10. The antibody can be present at a concentration of 10-200 mg/ml or 90-145 mg/ml, the surfactant can be polysorbate 80 and can be present at a concentration of 0.02-0.1%(w/v), the sugar/sugar derivative can be sorbitol at a concentration of 1-10% (w/v), the buffer can comprise sodium acetate at a concentration of 1-50 mM, and the pH of the composition can be 4.0-5.5.  The formulation can be free of aspartic acid, lysine, arginine or mixtures thereof. The formulation can be free of salts listed in claim 20, and free of chelating agents. The formulation can be formulated for subcutaneous administration, and the method of making the formulation may not include reconstitution, dilution or both. The formulation can be presented in a pre-filled syringe, such as in an autoinjector. 
Regarding the limitations of instant claims 1-3, Mendiratta et al teach formulations of antibodies that bind to TNF alpha that contain components for stabilization, and which prevent formation of aggregates or fragments or modifications of the antibody in solution (see e.g. abstract, claims 1-41, and entire reference). The formulation can comprise The antibody can be infliximab or adalimumab, which are both inherently anti-TNF alpha antibodies (see e.g. page 5, and claim 3). The formulation can comprise a surfactant (see e.g. claim 1), a stabilizer such as a sugar or derivative (see e.g. claims 18 and 19, and pages 7-8), and buffers (see e.g. page 3, 6,  and claim 1 and 9-12). 
Regarding the limitation of instant claims 4-6, 28, and 34 infliximab is a chimeric antibody (see e.g. page 5), and inherently contains mouse and human IgG sequences. The sequences of infliximab are 
Regarding the limitations of instant claim 8, the antibody can be present in concentrations of 1-160, 1-100, or most preferably at 50 mg/ml (see e.g. claims 5, 6 and 34). 
Regarding the limitations of instant claims 9-11, 28-29, and 33-35, the surfactant can be polysorbate 80 (see e.g. claim 25). The concentration of surfactant can be 0.001%-1% (see e.g. claim 26). 
Regarding the limitations of instant claims 13-15, 28, 30, 33-34 and 36, the formulation can comprise a stabilizer selected from sugars and polyols, such as sucrose, trehalose, mannitol or sorbitol (see e.g. claims 17-20, 29-30, 37). The concentration of stabilizer can be 1-10% (see page 3 and claim 29). 
Regarding the limitations of instant claims 16-18, 28, 31 and 37, the buffer for the reference formulation can be acetate buffer, at a concentration of 10-20 mM, and the formulation has a preferable pH of 5.2  (see e.g. claims 7-10 and 12). 
Regarding the limitations of instant claims 19-21, 28, and 34-37 the formulations are presented as having alternatives that include salts as tonicity agents and amino acids as stabilizers. However, the formulations are not required to have these elements, since they are presented as additions to the formulation. This means that the possibility of not having these agents is encompassed by the reference (see e.g. entire reference and claims 1-41). Specific examples include those of claim 29. 
Regarding the limitations of instant claim 22, the formulation comprises the same structural components of the instant formulation, and therefore would inherently possess the required stability properties. 
Regarding the limitations of instant claim 24 and 34, the formulation can be formulated in a liquid formulation for subcutaneous administration (see e.g. page 4). 
Regarding the limitations of instant claim 25, the formulation is a liquid formulation, and steps to dry the formulation, such as lyophilization are optional (see e.g. page 3 and 5). 
Regarding the limitation of instant claim 26, the formulation can be distributed in a pre-filled syringe (see e.g. page 21-22). 
Regarding the instructions in the kit of claim 63, according to MPEP 2111.05, if a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed 
Mendiratta et al do not teach the specific range of surfactant of claim 12, the specific concentration of antibody of claim 23, or the use of the autoinjector. 
It would have been obvious to one of skill in the art as of the effective filing date of the claimed invention to provide a formulation with the antibody and surfactant concentrations of the instant claims, because one of skill in the art would have been motivated to optimize the concentrations to provide maximal stability for the antibody.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum time frame for dosing of a known agent to treat a disease. The determination of a dosing schedule for any given drug is a matter of routine experimentation using well-established methods in the field, and can be reasonably expected to produce predictable results.  Further, optimizing formulations to achieve a desired physical characteristic is obvious because stability of protein formulations is a recognized result effective parameter in the pharmaceutical/medical arts. Regarding the overlapping dose ranges of the instant claims and the ‘923 patent, according to MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The reference provides that the antibody can be present in concentrations of 1-160 mg/ml (see e.g. claims 5, 6 and 34), and the concentration of surfactant can be 0.001%-1% (see e.g. claim 26). These ranges overlap and encompass the ranges of the instant claims and therefore a prima facie case of obviousness exists. 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to provide the antibody formulation in an autoinjector because the Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Formulations are often provided in devices that make administration easier. This is the situation with an autoinjector, and one of skill in the art would be motivated to increase compliance in patients by making administration more precise and easier. Thus, the elements as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.

Applicant’s Arguments
Applicant argues:
1. Applicant submits that the reference disclose only a formulation comprising a liquid formulation of adalimumab, which is very different from the instant claims that describe an infliximab formulations. It would not have been obvious to optimize the formulation using specifications for a different antibody since antibodies are unique and require “numerous and repeated experiments” to determine the formulations that enhance the stability of each antibody.  
2. Mendiratta teaches away from the present claimed invention. Further, the formulations of the reference do not include formulations comprising acetate or histidine buffers. The formulations only contain succinate or phosphate and citrate buffers. Mendiratta discloses use of succinate or combination of phosphate or citrate as the buffer. However, the instant specification shows that phosphate is not an appropriate buffer, and would not produce the required stability. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. As stated in the rejection above, the reference clearly anticipates formulations of infliximab that comprise acetate buffers. Regarding the limitations of instant claims 1-3, Mendiratta et al teach formulations of antibodies that bind to TNF alpha that contain components for stabilization, and which prevent formation of aggregates or fragments or modifications of the antibody in solution (see e.g. abstract, claims 1-41, and entire reference). The antibody can be infliximab or adalimumab, which are both inherently anti-TNF alpha antibodies (see e.g. page 5, and claim 3). The formulation can comprise a surfactant (see e.g. claim 1), a stabilizer such as a sugar or derivative (see e.g. claims 18 and 19, and pages 7-8), and buffers (see e.g. page 3, 6, and claim 1 and 9-12). 
2. Regarding the buffer limitation in the reference, the buffer for the reference formulation can be acetate buffer, at a concentration of 10-20 mM, and the formulation has a preferable pH of 5.2  (see e.g. claims 7-10 and 12). This is one of a few alternative buffers, some of which are provided in specific example formulations encompassed by the genus of described formulations. As provided in MPEP 2145, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Mendiratta specifically names acetate as a species of buffer, and does not discourage, discredit or otherwise discount acetate buffers as being useful for the formulation. Therefore, the reference does 

The rejection of claim(s) 1-2, 4, 8-12, 15-39, and 63-64 under 35 U.S.C. 103 as being unpatentable over Rinaldi et al (WO 2015/177057 A1; filed 5/15/15; published 11/26/15) is maintained. The rejection has been updated to reflect the current claim amendments. The rejection of claims 3, 5-6, and 13-14 is rendered moot by cancellation of the claims.
The instant claims are drawn to a stable liquid formulation comprising an antibody or antigen binding fragment thereof, a surfactant, a sugar or sugar derivative, and a buffer comprising acetate or histidine.  The antibody can be an anti-TNF-alpha antibody such as infliximab, which comprises the sequences of SEQ ID NO:1-6. The antibody can be a chimeric human-mouse IgG monoclonal antibody. Infliximab meets this requirement. The antibody can have sequences of SEQ ID NO:7 and 8, or 9 and 10. The antibody can be present at a concentration of 10-200 mg/ml or 90-145 mg/ml, the surfactant can be polysorbate 80 and can be present at a concentration of 0.02-0.1%(w/v), the sugar/sugar derivative can be sorbitol at a concentration of 1-10% (w/v), the buffer can comprise sodium acetate at a concentration of 1-50 mM, and the pH of the composition can be 4.0-5.5.  The formulation can be free of aspartic acid, lysine, arginine or mixtures thereof. The formulation can be free of salts listed in claim 20, and free of chelating agents. The formulation can be formulated for subcutaneous administration, and the method of making the formulation may not include reconstitution, dilution or both. The formulation can be presented in a pre-filled syringe, such as in an autoinjector. 
Regarding the limitations of instant claims 1-3, Rinaldi et al teach a liquid formulation of an anti-TNF antibody with an acetate buffering system, a sugar stabilizer, and a surfactant (see e.g. abstract, and paragraph [0032]). Rinaldi teaches that the antibody can be adalimumab, certolizumab pegol, golimumab or infliximab (see e.g. paragraph [0032] and [0033]). The formulation can comprise a surfactant (see e.g. claim 1), a stabilizer such as a sugar or derivative (see e.g. claims 18 and 19, and pages 7-8), and buffers (see e.g. page 3, 6,  and claim 1 and 9-12). The composition can comprise an acetate buffering system (see e.g. paragraph [0090]). The composition can comprise one or more surfactants (see e.g. paragraph [0162]). The composition can comprise a stabilizer such as a sugar or sugar polyol (see e.g. paragraph [0073]). 
Regarding the limitation of instant claims 4-6, and 28, infliximab is a chimeric antibody, and inherently contains mouse and human IgG sequences. The sequences of infliximab are identical to the 
Regarding the limitations of instant claim 8, the antibody can be present in concentrations of 5-150 mg/ml, 25-75 mg/ml, or most preferably at 50 mg/ml (see e.g. paragraph [0095]). 
Regarding the limitations of instant claims 9-12, 28-29, and 33-35 the surfactant can be polysorbate 80 (see e.g. paragraph [0166]-[0172]). The concentration of the polysorbate can be 0.1 mg/ml to 2 mg/ml, most suitably at 1 mg/ml, which is equivalent to 0.001-0.2%, and 0.1%, respectively (see e.g. paragraph [0170]). 
Regarding the limitations of instant claims 13-15, 28, 30, 36, and 39, the formulation can comprise a stabilizer selected from sugars and polyols, such as sucrose, trehalose, mannitol or sorbitol (see e.g. paragraph [0032] and [0073]). The concentration of stabilizer can be 15-140 mg/ml, or approximately 68 mg/ml, which would equal 6.8% (w/v) (see paragraph [0118]). 
Regarding the limitations of instant claims 16-18, 28, 31, and 37-39, the buffer for the reference formulation can have a concentration of 0.12-3 mg/ml, which would be approximately 1.5 mM to 37 mM (see e.g. paragraph [0104], and the formulation has a preferable pH of 5.2  (see e.g. paragraph [0106]). 
Regarding the limitations of instant claims 19-21, 28, and 34 the formulations are presented as having alternatives that include salts as tonicity agents and amino acids as stabilizers. However, the formulations are not required to have these elements (see e.g. “free of amino acids” in paragraph [0207] and “may be used” in paragraph [0154], “sodium chloride was not found to be a factor critical to stability” in paragraph [0297]), since they are presented as additions to the formulation. This means that the possibility of not having these agents is encompassed by the reference. See also “Optional additional components” after paragraph [0151]. 
Regarding the limitations of instant claim 22, the formulation comprises the same structural components of the instant formulation, and therefore would inherently possess the required stability properties. 
Regarding the limitations of instant claim 24, the formulation can be formulated in a liquid formulation for subcutaneous administration (see e.g. paragraph [0003], [0017]). 
Regarding the limitations of instant claim 25 and 34, the formulation is a liquid formulation (see e.g. paragraph [0003] and [0123]). 

Regarding the limitations of instant claim 32, 33, and 38-39, the buffer can be sodium acetate (see e.g. paragraph [0062]-[0067], [0097]-[0105]).
Regarding the instructions in the kit of claim 63, according to MPEP 2111.05, if a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art.
Rinaldi et al do not teach the specific concentration of antibody of claim 23. 
It would have been obvious to one of skill in the art as of the effective filing date of the claimed invention to provide a formulation with the antibody and surfactant concentrations of the instant claims, because one of skill in the art would have been motivated to optimize the concentrations to provide maximal stability for the antibody.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum time frame for dosing of a known agent to treat a disease. The determination of a dosing schedule for any given drug is a matter of routine experimentation using well-established methods in the field, and can be reasonably expected to produce predictable results.  Further, optimizing formulations to achieve a desired physical characteristic is obvious because stability of protein formulations is a recognized result effective parameter in the pharmaceutical/medical arts. Regarding the overlapping dose ranges of the instant claims and the ‘923 patent, according to MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The reference provides that the antibody can be present in concentrations of 5-150 mg/ml (see e.g. paragraph [0095]). This range overlaps and encompasses the range of the instant claims and therefore a prima facie case of obviousness exists. 

Applicant’s Arguments
Applicant argues:

2. The present invention leads to new and unexpected results which could not have been foreseen with the teachings of Rinaldi. In particular, the formulations have excellent stability and low viscosity at a range of concentrations. This would not have been obvious for a formulation disclosing a different antibody with different physical characteristics. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. As stated in the rejection above, the reference clearly anticipates formulations of infliximab that comprise acetate buffers. Regarding the limitations of instant claims 1-3, Rinaldi et al teach a liquid formulation of an anti-TNF antibody with an acetate buffering system, a sugar stabilizer, and a surfactant (see e.g. abstract, and paragraph [0032]). Rinaldi teaches that the antibody can be adalimumab, certolizumab pegol, golimumab or infliximab (see e.g. paragraph [0032] and [0033]). While the claimed embodiment is directed to adalimumab, the reference also provides for embodiments that comprise infliximab (see e.g. paragraphs [0032]-[0033]). Therefore, the Rinaldi reference anticipates the instant claims and the rejection is maintained. 
2. As stated in MPEP 716.02, to establish unexpected results, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992). Here, Applicant has offered nothing more than conclusory statements without providing any factual evidence that would support the allegation of unexpected results. Applicant has therefore not met the burden for establishing results are unexpected and significant. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The provisional rejection of claims 1-2, 4, 8-12, 15-39, and 63-64 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/643,377 (reference application) is maintained. The rejection has been updated to reflect the current claim amendments. The rejection of claims 3, 5-6, and 13-14 is rendered moot by cancellation of the claims.
 Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are drawn to a stable liquid formulation comprising an antibody or antigen binding fragment thereof, a surfactant, a sugar or sugar derivative, and a buffer comprising acetate or histidine.  The antibody can be an anti-TNF-alpha antibody such as infliximab, which comprises the 
The copending claims are directed to a method of treatment of a TNF-alpha related disease comprising administering a composition comprising an anti-TNF antibody (see e.g. claims 1-30).  The antibody can be infliximab, which comprises the sequences of instant SEQ ID NO:1-8 (see e.g. claim 25). The antibody can be in a formulation that comprises 90-180 mg/ml antibody, 0.02-0.1% (w/v) polysorbate, 1-10% (w/v) of sorbitol, and 1-50 mM of an acetate buffer (see e.g. claim 26). The composition can be presented in a pre-filled syringe or an autoinjector (see e.g. claim 27). The formulation is free of salts. The formulation does not undergo a dilution or reconstitution step. Regarding the limitations of instant claims 19-21, and 28, the formulations are presented as having alternatives that include salts as tonicity agents and amino acids as stabilizers. However, the formulations are not required to have these elements, since they are presented as additions to the formulation. This means that the possibility of not having these agents is encompassed by the reference (see e.g. entire reference and claims 1-30). Regarding the limitations of instant claim 22, the formulation comprises the same structural components of the instant formulation, and therefore would inherently possess the required stability properties. 
Regarding the instructions in the kit of claim 63, according to MPEP 2111.05, if a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art.

It would have been obvious to one of skill in the art as of the effective filing date of the claimed invention to provide a formulation with the concentrations of the instant claims, because one of skill in the art would have been motivated to optimize the concentrations to provide maximal stability for the antibody.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum time frame for dosing of a known agent to treat a disease. The determination of a dosing schedule for any given drug is a matter of routine experimentation using well-established methods in the field, and can be reasonably expected to produce predictable results.  Further, optimizing formulations to achieve a desired physical characteristic is obvious because stability of protein formulations is a recognized result effective parameter in the pharmaceutical/medical arts. Regarding the overlapping dose ranges of the instant claims and the ‘923 patent, according to MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The reference provides concentrations for components that are either identical or overlaps and encompasses the range of the instant claims and therefore a prima facie case of obviousness exists. 
Further, the Federal Circuit held in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010) that claims of a later patent can be held invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. In this case, U.S. 4,808,614 (‘614) patent claimed gemcitabine and methods of using gemcitabine for treating viral infections.  The patent also disclosed (but did not claim) using these compounds to fight cancer.  U.S. 5,464,826 (‘826) patent claimed methods of using gemcitabine for treating cancer. The Federal Circuit found that “The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgment that the asserted claims, claims 2, 6, and 7, of the '826 patent are invalid for obviousness-type double patenting over the '614 patent.”  Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). This is similar to the copending application, which merely claims a method of using a particular formulation that is a product produced by the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments
Applicant argues:
1. The copending application relates to a method of treatment by administering an anti-TNF-alpha antibody. Therefore, there are significant differences in the claimed inventions. 
2. If the Examiner maintains the rejection, it is requested that the rejection be held in abeyance. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Regarding the formulations, as stated in the rejection above, the copending application claims a formulation encompassed by the instant claims. The antibody can be infliximab, (see e.g. claim 25), and the antibody can be in a formulation that comprises 90-180 mg/ml antibody, 0.02-0.1% (w/v) polysorbate, 1-10% (w/v) of sorbitol, and 1-50 mM of an acetate buffer (see e.g. claim 26). Therefore, the copending claim overlaps in scope with the instant claims, and is not, as Applicant argues “significant[ly] different”. 
Regarding the copending claims being directed to a method of treatment, the Federal Circuit held in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010) that claims of a later patent can be held invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. In this case, U.S. 4,808,614 (‘614) patent claimed gemcitabine and methods of using gemcitabine for treating viral infections.  The patent also disclosed (but did not claim) using these compounds to fight cancer.  U.S. 5,464,826 (‘826) patent claimed methods of using gemcitabine for treating cancer. The Federal Circuit found that “The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgment that the asserted claims, claims 2, 6, and 7, of the '826 patent are invalid for 
2. Applicant is reminded that a rejection under double patenting precludes the identification of allowable subject matter.  Applicant has not filed a terminal disclaimer, and the claims remain rejected for reasons set forth above. 
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
See http://www.uspto.gov/patents/process/file/efs/guidance/eTD-QSG.pdf for instructions. For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov. 

New Claim Rejections
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 2, 4, and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 2 and 4 describe inherent features of infliximab. These include being a chimeric antibody (claim 2) and binding TNF-alpha (claim 4). Instant specification paragraph [0003] states that “Infliximab is a kind of chimeric monoclonal antibody” and paragraph [0047] states that “the pharmaceutical formulation may contain, as the antibody, and antibody that binds to TNF-alpha or the epitope of TNF-alpha…the antibody may comprise infliximab”. These statements in the specification indicate that infliximab is inherently a chimeric antibody that binds to TNF-alpha, and therefore the recited elements of claims 2 and 4 are do not further limit the base claim. Further, in claim 37, the claim requires a buffer comprising acetate, while the base claim also requires a buffer comprising acetate, which therefore does not further limit the base claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        12/21/21

/BRIAN GANGLE/Primary Examiner, Art Unit 1645